--------------------------------------------------------------------------------

Exhibit 10.1
 
Aspen Technology, Inc.


Amended Executive Annual Incentive Bonus Plan


FY12


For


“NAME”


I.
Purpose



The purpose of Aspen Technology’s (“Company”) Amended Executive Annual Incentive
Plan (the “Plan”) is to motivate and reward performance that results in the
achievement of key Company objectives. The Plan was adopted by the Compensation
Committee of the Company’s Board of Directors in July 2011 and amended by the
Compensation Committee of the Company’s Board of Directors in October 2011.


II.
Effective Date of Plan



The Plan will operate on a fiscal year basis (“Plan Year”), and is effective
from July 1, 2011 through June 30, 2012.


III.
Eligibility



Eligibility is afforded to those employees:


 
A.
whose positions are determined by Aspen Technology to have significant impact on
the operating results of the Company; and

 
B.
who have been employed by the Company for six months or more (pro-rated target
awards for employment greater than six months and less than twelve months).



In FY12, the eligible positions include CEO, EVP-Field Operations, EVP & CFO,
EVP, Products, SVP Marketing, SVP HR, SVP Strategy and SVP & General Counsel.


Eligibility for the Plan does not guarantee payment of an award. Payment is
dependent upon performance. Further, eligibility does not guarantee continuation
of employment. If employment ends prior to the end of the performance period any
payment eligibility is subject to the Executive Retention Agreement then in
force. Should an Executive voluntarily resign after the completion of the
performance period, he is eligible to receive the earned bonus in accordance
with the Plan.


IV.
Target Award



The Plan is based on the “Target Award” concept, which bases the award on the
Company’s overall performance. In order to achieve the Target Award amount, the
Company must achieve 100% of its pre-established objectives by the end of the
Plan Year. The actual award paid to the participant, if any, for a given Plan
Year will be based on the Company’s overall performance, as adjusted for the
overall level of bonus pool funding.


The Target Award for each position is the incentive award as defined when 100%
of all Plan objectives are met and the Company attains the necessary level of
performance to fund the bonus pool at 100%.


V.
Components of Award



“Company Metric Performance” for Plan purposes is based on the accomplishment of
one or more predetermined annual Company financial objectives, which will be
selected each year based on their critical importance to the Company’s success.
Company Metric Performance for fiscal year 2012 will be measured based on the
achievement of the FY12 Growth in Total License Contract Value “TLCV” and Cash
Flow from Operations.

 
 

--------------------------------------------------------------------------------

 

The following summarizes the weighting for the various incentive components for
FY12.
 
FY12 Plan Components
 
Overall Bonus
Weighting
 
On Target Metric
Growth in TLCV
 
50%
 
$ TBD
Cash Flow from Operations
 
50%
 
$ TBD

 
Company Metric Performance (Growth in TLCV & Cash Flow)


The achievement level will then correspond to a bonus plan funding/weighting
percentage by individual metric according to the following table:
 
Actual Performance
Achieved by Metric
 
Funding Level of Metric
Based on Performance
 
< 70% of Target
    0 %
70% of Target
    50 %
80% of Target
    70 %
90% of Target
    90 %
100% of Target
    100 %



This Plan is capped at 100% funding.


The funding is based on a minimum achievement of 70% of the on target metric. At
70% achievement, the plan funds at 50% target and will increase at a 2:1 ratio
until 90% achievement. Achievement between 90% and 100% will fund at a 1:1
ratio. Each metric is measured and funded independently.


VI.
Plan Funding Allocation and Achievement



For fiscal year 2012, Plan funding will be based on the attainment of specified
levels of Growth in Total License Contract Value and Cash Flow from Operations.
Funding is contingent upon and proportional to the Company’s attainment of
required levels (minimum 70% performance). In FY12, there is the potential for a
mid-year payment as well as a final year-end payment. The mid-year payment is
based on mid-year performance against the mid-year targets and will not exceed
25% of the annual bonus target. The year-end payment is based on total annual
performance against the annual performance targets less any payment received at
mid-year.


The allocation of target bonus by metric/measurement for each measurement period
is as follows:
 
Measurement
 
% of Annual Bonus
 
Growth in TLCV
    50 %
Cash Flow
    50 %



Should the mid-year bonus earned be less than the target of 25% of bonus
potential, the unrealized difference (up to the 25% mid-year potential) can be
made up at year-end based on annual achievement against annual goals.


VII.
Bonus Calculation



 
A.
Bonus calculation takes into account three components:



 
·
Growth in TLCV and corresponding funding percentage (Section V);


 
 

--------------------------------------------------------------------------------

 

 
·
Cash Flow from Operations and corresponding funding percentage (Section V); and

 
·
Target Bonus ($) level (as defined in Appendix A).



 
B.
The bonus will be measured on a first half performance at mid-year and on an
annual performance level at year end.



First Half (H1) Calculation (Maximum payout of 25% of annual bonus target)
 
Growth in TLCV


Annual Bonus Target
X
Metric Weighting 50%
X
Maximum Payout 25%
X
Mid –Year Funding Achievement %
=
H1 Growth in TLCV Bonus Payout



Cash Flow from Operations


Annual Bonus Target
X
Metric Weighting 50%
X
Maximum Payout 25%
X
Mid -Year Funding Achievement %
=
H1 Cash Flow Bonus Payout



Total H1 Bonus


H1 Growth in TLCV
Bonus Payout
 
+
 
H1 Cash Flow Bonus Payout
=
Total H1 Bonus Payout



End of Year (YE) Calculation
 
Growth in TLCV


Annual Bonus Target
X
Metric Weighting 50%
-
H1 Earned
X
Funding Achievement %
=
YE Growth in TLCV Earned Bonus



Cash Flow from Operations


Annual Bonus Target
X
Metric Weighting 50%
-
H1 Earned
X
Funding Achievement %
=
YE Cash Flow Earned Bonus



YE Bonus Funding


Growth in TLCV Earned
+
YE Cash Flow Earned
= Total YE Bonus Payout



Illustration


The following illustrations demonstrate sample calculations for determining
potential bonus payments using an annual bonus potential of $100,000.


H1 Bonus Calculation
 

 
Target Bonus $
 
Achievement
   
Funding
%
 
Bonus Earned
Growth in TLCV
$100,000 x 50% x 25% = $12,500
    90 %     90 %
$12,500 * 90% = $11,250
Cash Flow
$100,000 x 50% x 25% = $12,500
    80 %     70 %
$12,500 * 70% = $8,750
Bonus Earned
 
               
$11,250 + $8,750 = $20,000


 
 

--------------------------------------------------------------------------------

 

YE Bonus Calculation


 
Target Bonus $
 
YE Target Bonus Less H1 Earned
   
Percent Achieved
   
Funding %
 
Bonus Earned
Growth in TLCV
$100,000 x 50% = $50,000
  $ 38,750       85 %     80 %
$38,750 * 80% = $31,000
Cash Flow
$100,000 x 50% = $50,000
  $ 41,250       100 %     100 %
$41,250 * 100% = $41,250
Annual Bonus Earned
 
                       
$31,000 + $41,250 = $72,250

 
 
Total Annual Bonus Earned
 
Bonus Payment
 
First Half (H1) Bonus Earned
 
$
20,000
 
End of Year (YE) Bonus Earned
 
$
72,250
 
 
 
 
 
Total Bonus Earned for the Plan Year
 
$
92,250
 
Percent of Annual Bonus Target
 
92.25
%



Note: All Actual Plan awards will be adjusted up/down based on Company bonus
pool funding levels.


VIII.
Discretionary Awards



In addition to awards based on the performance metrics established herein and
notwithstanding any limitations including caps set forth elsewhere herein, the
Compensation Committee of the Board of Directors may make discretionary awards
to eligible employees in such amounts as the Committee determines are
appropriate and in the best interests of the Company.


IX.
Administration



Administration of this Plan will be the responsibility of the CEO or the
Compensation Committee of the Board of Directors. Any interpretation of the
terms, conditions, goals, or payments from this Plan required because of a
dispute will be made solely by the CEO or the Compensation Committee of the
Board of Directors after a full review of the facts, input from the affected
parties, and with appreciation of the overall intent of the Plan and previous
practices.


If any term or condition of this Plan is found to be in non-conformance with a
given state or federal law (USA) or local legislation (International locations),
that term or condition will be non-enforceable but will not negate other terms
and conditions of the Plan. However, Aspen Technology, Inc., will review and
modify the overall Plan to conform to such law.


Eligibility and participation in this Plan in no way implies or reflects any
guarantee or contract of employment, except as may be stipulated by applicable
local law. Aspen Technology, Inc. reserves the right to amend, modify, or
terminate this Plan and the procedures set forth herein at any time. Any change
to the terms of the Plan will be made in writing by SVP of Human Resources to
all Participants in as far in advance as possible of the effective date of such
change, and will be subject to acceptance by the Participant.

 
 

--------------------------------------------------------------------------------

 

Logo 1 [logo1.jpg]
 
Appendix A


Employee’s Name:
Manager’s Name:
Organization:
Date Prepared:
       
FY12 Compensation
Base Salary:$
Bonus Target: $
OTE: $



Employee Signature:  
  
 



Date:  
  
 



CEO Signature:  
  
 



Date:  
  
 

 
 

--------------------------------------------------------------------------------